DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwindt US 7559396 (hereinafter Schwindt).

    PNG
    media_image1.png
    721
    639
    media_image1.png
    Greyscale

Re. Cl. 20, Schwindt discloses: An actuator assembly (26, Fig. 4) for a lift device (see Fig. 1), the actuator assembly comprising: a first actuator (see annotated figure 5) having a first end (end with 89, Fig. 5) and an opposing second end (see annotated figure 5, end connected to 98); a first coupler positioned at the first end of the first actuator (see 89, Fig. 5), the first coupler configured to pivotably couple the first actuator to a first portion of the lift device (see Fig. 4-6, configured to pivotally couple to a lift device having a pivot pin pass through 89); a second actuator (see annotated figure 5) having a third end (end with 91, Fig. 5) and an opposing fourth end (see annotated figure 5, end connected to 98); a second coupler positioned at the third end of the second actuator (91, Fig. 5), the second coupler configured to pivotably couple the second actuator to the first portion of the lift device (see Fig. 4-6, configured to pivotally couple to a lift device having a pivot pin pass through 91); and a third coupler (98, 100 and 102 Fig. 5) including: a body (98, Fig. 5) defining (i) a first interface that engages with the opposing second end of the first actuator (see Fig. 9 for example, manner in which 98 secures to annotated portion of 78 in annotated figure 5) and (ii) a second interface that engages with the opposing fourth end of the second actuator (see Fig. 9 for example, manner in which 98 secures to annotated portion of 78 in annotated figure 5); and a plurality of arms (100, 102, Fig. 5) extending from the body (see Fig. 5), the plurality of arms configured to pivotably couple to a second portion of the lift device (see Fig. 4-6, by having openings through 100 and 102, the arms 100 and 102 are configured to be pivotally coupled to a lift device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zwagerman US 4596336 (hereinafter Zwagerman) in view of Schwindt.
Re. Cl. 1, Zwagerman discloses: A lift device (Fig. 5) comprising: a base (1, Fig. 2); a turntable (3, Fig. 2) coupled to the base (see Fig. 2); a boom (10, Fig. 2 and 5) pivotably coupled to the turntable (see Fig. 2 and 5, via 4); and an actuator assembly (11, Fig. 5) including: a first actuator (left 11, Fig. 5) having a first end and an opposing second end (see top and bottom ends, Fig. 5); a first coupler positioned at the first end of the first actuator (see Fig. 5, end of left 11 attached to 10); a second actuator (right 11, Fig. 5) having a third end and an opposing fourth end (see top and bottom ends Fig. 5); a second coupler positioned at the third end of the second actuator (see Fig. 5, end of right 11 attached to 10), the first coupler and the second coupler pivotably coupling the first actuator and the second actuator, respectively, to one of the boom or the turntable (see Fig. 2-3 and 5); and an opposing end pivotally coupled to the other of the boom or turntable (see Fig. 2-3 and 5).
Re. Cl. 9, Zwagerman discloses: the boom is telescopic (see Fig. 4).
Re. Cl. 10, Zwagerman discloses: the boom is articulating (see Fig. 2-4, the boom articulates relative to 1).
Re. Cls. 1-4 and 6-8, Zwagerman does not disclose and a third coupler including: a body defining (i) a first interface that engages with the opposing second end of the first actuator and (ii) a second interface that engages with the opposing fourth end of the second actuator; and a plurality of arms extending from the body, the plurality of arms pivotably coupled to the other one of the boom or the turntable (Cl. 1), a fourth coupler extending between the first actuator and the second actuator (Cl. 2), the fourth coupler is positioned between (i) the first coupler and the second coupler and (ii) the third coupler (Cl. 3), the fourth coupler is positioned closer to the first coupler and the second coupler (Cl. 4), each of the first actuator and the second actuator includes: a cylinder defining an internal volume; a rod disposed within the cylinder; and a piston coupled to the rod and positioned within the internal volume, wherein the piston separates the internal volume of the cylinder into an extension chamber that increases in volume when the rod extends from the cylinder and a retraction chamber that decreases in volume when the rod extends from the cylinder (Cl. 6), the actuator assembly further includes a valve assembly having a single valve block fluidly coupled to the extension chamber of the first actuator, the retraction chamber of the first actuator, the extension chamber of the second actuator, and the retraction chamber of the second actuator (Cl. 7) or the single valve block includes: a first holding valve fluidly coupled to the extension chamber of the first actuator and the extension chamber of the second actuator; and a second holding valve fluidly coupled to the retraction chamber of the first actuator and the retraction chamber of the second actuator (Cl. 8). Re. Cl. 1, Schwindt discloses an actuator assembly (26, Fig. 4) for a lift device (see Fig. 1), the actuator assembly comprising: a first actuator (see annotated figure 5) having a first end (end with 89, Fig. 5) and an opposing second end (see annotated figure 5, end connected to 98); a first coupler positioned at the first end of the first actuator (see 89, Fig. 5), the first coupler configured to pivotably couple the first actuator to a first portion of the lift device (see Fig. 4-6, configured to pivotally couple to a lift device having a pivot pin pass through 89); a second actuator (see annotated figure 5) having a third end (end with 91, Fig. 5) and an opposing fourth end (see annotated figure 5, end connected to 98); a second coupler positioned at the third end of the second actuator (91, Fig. 5), the second coupler configured to pivotably couple the second actuator to the first portion of the lift device (see Fig. 4-6, configured to pivotally couple to a lift device having a pivot pin pass through 91); and a third coupler (98, 100 and 102 Fig. 5) including: a body (98, Fig. 5) defining (i) a first interface that engages with the opposing second end of the first actuator (see Fig. 9 for example, manner in which 98 secures to annotated portion of 78 in annotated figure 5) and (ii) a second interface that engages with the opposing fourth end of the second actuator (see Fig. 9 for example, manner in which 98 secures to annotated portion of 78 in annotated figure 5); and a plurality of arms (100, 102, Fig. 5) extending from the body (see Fig. 5), the plurality of arms configured to pivotably couple to a second portion of the lift device (see Fig. 4-6, by having openings through 100 and 102, the arms 100 and 102 are configured to be pivotally coupled to a lift device).  Re. Cl. 2, Schwindt discloses a fourth coupler (96, Fig. 5) extending between the first actuator and the second actuator (see Fig. 5).  Re. Cl. 3, Schwindt discloses the fourth coupler is positioned between (i) the first coupler and the second coupler and (ii) the third coupler (see Fig. 5, 96 is between 98 and 90/91).  Re. Cl. 4, Schwindt discloses the fourth coupler is positioned closer to the first coupler and the second coupler (see Fig. 5, 96 is located closer to 89/91 when 88/90 is full retracted).  Re. Cl. 6, Schwindt discloses each of the first actuator and the second actuator includes: a cylinder defining an internal volume (see Fig. 9 for example); a rod disposed (88, 90 Fig. 9) within the cylinder; and a piston (84 and 86, Fig. 9) coupled to the rod and positioned within the internal volume (see Fig. 9), wherein the piston separates the internal volume of the cylinder into an extension chamber that increases in volume when the rod extends from the cylinder and a retraction chamber that decreases in volume when the rod extends from the cylinder (76 and 92, Fig. 9 and 11).  Re. Cl. 7, Schwindt discloses the actuator assembly further includes a valve assembly (see Fig. 2, 74, 68, 66, 94) having a single valve block (Fig. 2) fluidly coupled to the extension chamber of the first actuator, the retraction chamber of the first actuator, the extension chamber of the second actuator, and the retraction chamber of the second actuator (see Fig. 2).   Re. Cl. 8, Schwindt discloses the single valve block includes: a first holding valve (94, Fig. 2) fluidly coupled to the extension chamber of the first actuator and the extension chamber of the second actuator (see Fig. 2, fluidly connected to 92); and a second holding valve fluidly (74, Fig. 2) coupled to the retraction chamber of the first actuator and the retraction chamber of the second actuator (see Fig. 2, fluidly connected to 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual actuator assembly of Zwagerman to have the configuration of Schwindt since Schwindt states that such a modification provides the advantage of greater resistance over a smaller stroke range (Col. 3, Lines 60-63).  Such a modification would enable a smaller actuator assembly to support larger loads.
Claims 11, 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hilton US 8899901 (hereinafter Hilton) in view of Schwindt.
Re. Cl. 11, Hilton discloses: A boom assembly (Fig. 8) comprising: a first boom (34, Fig. 8); a second boom (32, Fig. 8) pivotably coupled to the first boom (see Fig. 8 at 36); and an actuator assembly (44-45, Fig. 8) including: a first actuator (44, Fig. 8) having a first end and an opposing second end (see Fig. 8); a first coupler (see top end of 44 attached to 34, Fig. 8) positioned at the first end of the first actuator (see Fig. 8), the first coupler pivotably coupling the first actuator to the first boom (see Fig. 8); a second actuator (45, Fig. 8) having a third end and an opposing fourth end (see Fig. 8); a second coupler (see top end of 45 attached to 34, Fig. 8) positioned at the third end of the second actuator (see Fig. 8), the second coupler pivotally coupling the second actuator to the first boom (see Fig. 8); and an opposing end pivotally coupled to the second boom (see lower ends of 44-45 attached to 32, Fig. 8).
Re. Cls. 11, 14-15 and 17-19, Hilton does not disclose a third coupler including: a body defining (i) a first interface that engages with the opposing second end of the first actuator and (ii) a second interface that engages with the opposing fourth end of the second actuator; and a plurality of arms extending from the body, the plurality of arms pivotably coupled to the second boom (Cl. 11), a fourth coupler extending between the first actuator and the second actuator, the fourth coupler positioned between the (i) the first coupler and the second coupler and (ii) the third coupler (Cl. 14), the fourth coupler is positioned closer to the first coupler and the second coupler (Cl. 15), each of the first actuator and the second actuator includes: a cylinder defining an internal volume; a rod disposed within the cylinder; and a piston coupled to the rod and positioned within the internal volume, wherein the piston separates the internal volume of the cylinder into an extension chamber that increases in volume when the rod extends from the cylinder and a retraction chamber that decreases in volume when the rod extends from the cylinder (Cl. 17), the actuator assembly further includes a valve assembly having a single valve block fluidly coupled to the extension chamber of the first actuator, the retraction chamber of the first actuator, the extension chamber of the second actuator, and the retraction chamber of the second actuator (Cl. 18) or the single valve block includes: a first holding valve fluidly coupled to the extension chamber of the first actuator and the extension chamber of the second actuator; and a second holding valve fluidly coupled to the retraction chamber of the first actuator and the retraction chamber of the second actuator (Cl. 19). Re. Cl. 11, Schwindt discloses an actuator assembly (26, Fig. 4) for a lift device (see Fig. 1), the actuator assembly comprising: a first actuator (see annotated figure 5) having a first end (end with 89, Fig. 5) and an opposing second end (see annotated figure 5, end connected to 98); a first coupler positioned at the first end of the first actuator (see 89, Fig. 5), the first coupler configured to pivotably couple the first actuator to a first portion of the lift device (see Fig. 4-6, configured to pivotally couple to a lift device having a pivot pin pass through 89); a second actuator (see annotated figure 5) having a third end (end with 91, Fig. 5) and an opposing fourth end (see annotated figure 5, end connected to 98); a second coupler positioned at the third end of the second actuator (91, Fig. 5), the second coupler configured to pivotably couple the second actuator to the first portion of the lift device (see Fig. 4-6, configured to pivotally couple to a lift device having a pivot pin pass through 91); and a third coupler (98, 100 and 102 Fig. 5) including: a body (98, Fig. 5) defining (i) a first interface that engages with the opposing second end of the first actuator (see Fig. 9 for example, manner in which 98 secures to annotated portion of 78 in annotated figure 5) and (ii) a second interface that engages with the opposing fourth end of the second actuator (see Fig. 9 for example, manner in which 98 secures to annotated portion of 78 in annotated figure 5); and a plurality of arms (100, 102, Fig. 5) extending from the body (see Fig. 5), the plurality of arms configured to pivotably couple to a second portion of the lift device (see Fig. 4-6, by having openings through 100 and 102, the arms 100 and 102 are configured to be pivotally coupled to a lift device).  Re. Cl. 14, Schwindt discloses a fourth coupler (96, Fig. 5) extending between the first actuator and the second actuator (see Fig. 5).  Re. Cl. 3, Schwindt discloses the fourth coupler is positioned between (i) the first coupler and the second coupler and (ii) the third coupler (see Fig. 5, 96 is between 98 and 90/91).  Re. Cl. 15, Schwindt discloses the fourth coupler is positioned closer to the first coupler and the second coupler (see Fig. 5, 96 is located closer to 89/91 when 88/90 is full retracted).  Re. Cl. 17, Schwindt discloses each of the first actuator and the second actuator includes: a cylinder defining an internal volume (see Fig. 9 for example); a rod disposed (88, 90 Fig. 9) within the cylinder; and a piston (84 and 86, Fig. 9) coupled to the rod and positioned within the internal volume (see Fig. 9), wherein the piston separates the internal volume of the cylinder into an extension chamber that increases in volume when the rod extends from the cylinder and a retraction chamber that decreases in volume when the rod extends from the cylinder (76 and 92, Fig. 9 and 11).  Re. Cl. 18, Schwindt discloses the actuator assembly further includes a valve assembly (see Fig. 2, 74, 68, 66, 94) having a single valve block (Fig. 2) fluidly coupled to the extension chamber of the first actuator, the retraction chamber of the first actuator, the extension chamber of the second actuator, and the retraction chamber of the second actuator (see Fig. 2).   Re. Cl. 19, Schwindt discloses the single valve block includes: a first holding valve (94, Fig. 2) fluidly coupled to the extension chamber of the first actuator and the extension chamber of the second actuator (see Fig. 2, fluidly connected to 92); and a second holding valve fluidly (74, Fig. 2) coupled to the retraction chamber of the first actuator and the retraction chamber of the second actuator (see Fig. 2, fluidly connected to 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual actuator assembly of Zwagerman to have the configuration of Schwindt since Schwindt states that such a modification provides the advantage of greater resistance over a smaller stroke range (Col. 3, Lines 60-63).  Such a modification would enable a smaller actuator assembly to support larger loads.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zwagerman in view of Schwindt as applied to claims 11, 14-15 and 17-19 above, and further in view of Bodtke US 2003/0173151 (hereinafter Bodtke).

    PNG
    media_image2.png
    385
    599
    media_image2.png
    Greyscale

Re. Cls. 12-13, Zwagerman in view of Schmidt discloses that the actuator assembly is directly connected to the first and second booms (see Fig. 8 of Zwagerman for example) and therefore does not disclose an intermediate link positioned between the third coupler and the second boom (Cl. 12) and the intermediate link includes (i) a first link extending between the third coupler and the second boom and (ii) a second link extending between the first link and the first boom (Cl. 13).  Bodtke discloses a boom assembly (Fig. 3) which includes a first boom and second boom pivotally connected (see 202 and 201, Fig. 3) and an actuator assembly (212, Fig. 2) coupled between the first and second booms (see Fig. 2).  Re. Cls. 12-13, Bodtke discloses an intermediate link (see annotated figure 3, established by the annotated 1st and 2nd links) positioned between the third coupler and the second boom (end of 212 connected to the intermediate link) and the intermediate link includes (i) a first link (see annotated figure 3) extending between the third coupler and the second boom (see Fig. 3) and (ii) a second link extending between the first link and the first boom (see annotated figure 3, between second boom 201 and the annotated first link).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Zwagerman in view of Schwindt device to have the actuator assembly connected to the first and second boom via an intermediate link as disclosed by Bodtke to provide a greater spacing between the actuator assembly and the boom.  Such a modification would make it easier to repair or replace damaged parts since the actuator assembly would be further spaced from the boom.  
Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bean US 6488161, US 7246684, US 8622170, and US 8056674 disclose other known boom assemblies which are pertinent to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632